 

Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of October 12, 2010 by and among Pacific Capital Bank, N.A. (the
“Bank”) and Pacific Capital Bancorp (“PCB”) on the one hand, and George S. Leis
(“Executive”) on the other hand, on the basis of the following.

WHEREAS, the Bank, PCB and Executive are parties to an Employment Agreement
dated as of March 11, 2010 (the “Agreement”); and

WHEREAS, the parties desire to amend the Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the sufficiency of which is acknowledged, the parties hereby agree as follows:

1. Definitions. Except as otherwise provided herein, capitalized terms used in
this Amendment shall have the definitions set forth in the Agreement.

2. Amendments.

(a) All references in the Agreement to “President and Chief Executive Officer”
are hereby deleted and replaced with “President and Chief Operating Officer.”

(b) Section B.1 of the Agreement is hereby deleted in its entirety and the
following is substituted in lieu thereof:

“1. Duties. Executive shall be employed as President and Chief Operating Officer
and shall report to the Chief Executive Officer of PCB and the Bank. Executive
shall have such duties as the Chief Executive Officer or Board of Directors of
PCB or the Bank shall determine from time to time, and which are customarily
performed by the President and Chief Operating Officer of a commercial banking
institution in California. Executive shall perform his duties faithfully,
diligently and to the best of his ability, consistent with the highest and best
standards of the banking industry and in compliance with applicable laws.”

(c) Section F.1 of the Agreement is hereby deleted in its entirety and the
following is substituted in lieu thereof:

“1. Without Cause. Executive’s employment hereunder may be terminated at any
time in the sole and absolute discretion of the Chief Executive Officer of PCB
and the Bank. If Executive’s employment is terminated under this Section F.1 the
Bank shall pay Executive the base salary earned but unpaid through the date of
termination, along with any earned but unused vacation pay due at the time of
termination.”

(d) The reference in Section F.4 of the Agreement to “California Commissioner of
Financial Institutions” is hereby deleted and replaced with “Office of the
Comptroller of the Currency.”



--------------------------------------------------------------------------------

 

(e) The notice addresses for the Bank and PCB set forth in Section G.7 of the
Agreement are hereby deleted in their entirety and the following is substituted
in lieu thereof:

“Pacific Capital Bank, N.A. and Pacific Capital Bancorp

20 East Carrillo Street, 2nd Floor

Santa Barbara, California 93101

Attention: Chief Executive Officer

Telephone: 805-882-3801

Facsimile 805-882-3888

With a copy to:

Chairman of the Board

Pacific Capital Bancorp

200 Crescent Court, Suite 1350

Dallas, Texas 75201

Telephone: (214) 871-5197

Facsimile: (214) 871-5199”

(f) Exhibit 1 to the Agreement is hereby deleted in its entirety.

3. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.

4. Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.

5. Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument. Facsimile
counterparts shall be deemed to be originals.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

Date: October 12, 2010     PACIFIC CAPITAL BANCORP     By:  

/s/ Carl Webb

    Name:   Carl Webb     Title:   Chief Executive Officer Date: October 12,
2010     PACIFIC CAPITAL BANK, N.A.     By:  

/s/ Carl Webb

    Name:   Carl Webb     Title:   Chief Executive Officer Date: October 12,
2010    

/s/ George S. Leis

    George S. Leis

.

 

3